 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-17-08275-01-PCT-DGC (ESW)
10                       Plaintiff,
                                                     DETENTION ORDER
11   v.
12   Carmenda Lena Lupe,
13                       Defendant.
14
15         On November 7, 2018, Defendant appeared before this Court on a petition to
16   revoke conditions of release.
17         The Court finds, by clear and convincing evidence, that Defendant has violated the
18   conditions of release and that there is no condition or combination of conditions available
19   to the Court that will reasonably assure the appearance of Defendant as required. 18
20   U.S.C. § 3148(b).
21         IT IS THEREFORE ORDERED that Defendant be detained pending further
22   proceedings.
23         Dated this 7th day of November, 2018.
24
25
                                                               Honorable John Z. Boyle
26                                                             United States Magistrate Judge
27
28
